Citation Nr: 1122959	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from may 1964 to May 1966, and from October 1966 to April 1972.  His decorations include the Combat Infantryman's Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement in June 2009, and the RO issued a statement of the case dated in November 2009.  The Veteran submitted substantive appeal in December 2009.  

After the most recent statement of the case dated in November 2009, additional medical records were associated with the Veteran's claims file.  These include VA and private medical records and records associated with a disability award from the Social Security Administration.  In addition, the Veteran submitted a statement of his spouse indicating that she was aware of the Veteran's hearing and tinnitus problems since they were married in 1971 and that over the years the Veteran began having more difficulty with these problems.  After a review of this new evidence, the Board finds that a remand for initial RO consideration is not necessary in this case.  The medical records submitted have to do with other medical conditions and do not address hearing loss or tinnitus.  And while the statement from the Veteran's spouse is relevant, it is essentially duplicative of contentions already of record at the time of the most recent statement of the case.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and was not first manifest within one year of separation from service.

2.  Tinnitus is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.   

In this case, the Veteran had combat service.  The Veteran contends that his service included traumatic noise exposure.  Under 38 C.F.R. § 1154 (b), the Board finds that exposure to traumatic noise is conceded.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's service treatment records contain a June 1966 medical examination indicated some hearing loss.  The Veteran's April 1972 separation examination indicated perfect hearing.  

In order to determine whether the Veteran has hearing loss and tinnitus, and if so, whether these conditions are related to the noise exposure in service, the Veteran was afforded a VA examination dated in December 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran had complaints of exposure to excessive noise in the service.  The Veteran also complained of tinnitus.  The Veteran reported that his tinnitus started one year after service with gradual onset.  Audiological testing also revealed bilateral hearing loss for VA purposes.  The examiner indicated that the Veteran's hearing loss and tinnitus would have a significant effect on occupation due to hearing difficulty.  Regarding whether the Veteran's bilateral hearing loss and tinnitus were due to his military noise exposure, the examiner stated that hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of noise trauma in the army.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for bilateral hearing loss and tinnitus.  In this case, the Veteran was not noted to have hearing loss at service separation and the December 2008 VA examiner, who examined the Veteran and his claims file in connection with the claims, found that bilateral hearing loss and tinnitus were not related to military noise exposure.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the December 2008 medical opinion, based as it was on an examination of the Veteran and the Veteran's claims file, is most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his hearing loss and tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and tinnitus his military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements regarding a nexus between his conditions and his military service to be of less probative value than the medical opinions rendered by the VA examiner who has medical expertise.  As such, the Board finds that the Veteran's contentions regarding the etiology of his conditions, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative December 2008 VA medical examiner's findings.  The Board attaches the most probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner's opinions were based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hearing loss and tinnitus are etiologically related to his military service.  In addition, hearing loss was not manifest in the initial post-service year, so presumptive service connection is also not warranted on that basis.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  











	(CONTINUED ON NEXT PAGE)



In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


